UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03657 DWS State Tax-Free Income Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2012 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2012 Annual Report to Shareholders DWS California Tax-Free Income Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 24 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Cash Flows 28 Statement of Changes in Net Assets 29 Financial Highlights 33 Notes to Financial Statements 44 Report of Independent Registered Public Accounting Firm 45 Information About Your Fund's Expenses 47 Tax Information 48 Summary of Management Fee Evaluation by Independent Fee Consultant 52 Board Members and Officers 57 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS California Tax-Free Income Fund posted a return of 12.38% for the 12 months ended August 31, 2012. This return compares to 8.78% for the fund's benchmark, the Barclays Municipal Bond Index. For the same period, the broad taxable bond market returned 5.78% as measured by the Barclays U.S. Aggregate Bond Index. Supply and demand dynamics were supportive of municipals for most of the fund's fiscal period. While municipal supply was higher than in the prior 12 months, a significant volume of bonds were called away or reached maturity, keeping the net new supply quite modest. Demand for municipals was strong for much of the period, boosted by attractive valuations relative to U.S. Treasuries. In particular, mutual fund flows were consistently positive as individual investors shunned the stock market and sought higher after-tax yields than those offered by money market mutual funds. In the second quarter of 2012, the European fiscal crisis came to the fore, with the viability of the euro increasingly called into question. Greece's issues were ongoing, and borrowing costs rose for governments of larger economies such as Spain and Italy. Adding to investor anxiety, a variety of U.S. economic indicators, including employment data, took a step backward. In aggregate, developments at home and abroad combined to heighten investor anxiety, leading to a "flight to quality" over the period that drove U.S. Treasury yields down. Municipal yields followed Treasury yields down, benefiting prices all along the municipal yield curve. About Municipal Bonds The fund invests in a wide variety of municipal bonds. These include general obligation bonds, for which payments of principal and interest are secured by the full faith and credit and taxing power of the issuer. In addition, securities held may include revenue bonds, for which principal and interest are secured by gross or net operating revenues. Operating revenues may include user fees, tolls or other income earned by a facility or enterprise, such as a public power system or a state toll road authority. The fund's management team seeks to hold municipal bonds that appear to offer the best opportunity to meet the fund's objective of earning tax-exempt income. A number of factors influence the performance of municipal bonds. These include supply and demand for the asset class, the direction of overall interest rates, and the perceived credit risk associated with an individual municipal issuer. In selecting securities, the managers weigh the impact of the economic outlook and potential interest rate movements on municipal bonds with differing credit quality profiles, coupons, maturities and call dates. While the managers generally seek to keep the fund's overall duration and corresponding interest rate sensitivity close to that of the market, they often focus investments on (or emphasize) maturities where they believe the municipal yield curve presents the best opportunity for total return given their outlook. In addition, supply and demand factors may favor one segment of the municipal market over another. Given moderate inflation and concerns over high unemployment, the U.S. Federal Reserve Board (the Fed) kept the target for its benchmark short-term interest rate between 0% and 0.25% for the entire period. Municipal yields opened the period near historical lows and fell over the 12 months with the curve flattening as yields declined most on longer maturities. To illustrate, yields on two-year issues fell by one basis point from 0.30% to 0.29%, while bonds with 30-year maturities experienced a yield decrease of 100 basis points, moving from 3.89% to 2.89%, resulting in a flattening of 99 basis points between two and 30 years. (100 basis points equals one percentage point. See the accompanying graph for a depiction of municipal bond yield changes between the beginning and end of the period.) Credit spreads — the yield differential provided by lower-quality issues vs. AAA-rated issues — generally narrowed as investors seeking incremental yield were comfortable with the overall municipal credit backdrop. Municipal Bond Yield Curve (as of 8/31/11 and 8/31/12) Source: Municipal Market Data as of August 31, 2012. For illustrative purposes only; not meant to represent the performance of any DWS product. Positive and Negative Contributors to Fund Performance We have been adding to holdings in the 25-to-30-year maturity range. This benefited performance as yields generally declined and prices increased most on longer-term issues over the 12 months. In addition, our significant exposure to issues rated in the A or BBB range enabled us to gain yield and benefit from credit spread tightening. In this vein, we were cautious with respect to exposure to the general obligation bonds of local issuers given an uncertain outlook for state support of localities. With respect to other sectors, we were slightly underexposed to health care and industrial development revenue bonds, which acted as a mild constraint on relative return as those sectors outperformed over the period. During the period, we hedged a portion of the fund's assets against interest rate changes using LIBOR (London Interbank Offered Rate, a benchmark for taxable interest rates) swaps. With a LIBOR swap, we in effect take a short position against the taxable market in order to manage the fund's overall duration and interest rate sensitivity. Our LIBOR hedge allowed us to add exposure to the long end of the municipal bond yield curve while maintaining a duration that we believed to be neutral to the market. This position was designed to help the fund hold its exposure to interest rates steady, but since municipal bonds rallied more than LIBOR, the swap provided the fund added exposure to the longer-maturity bonds that rallied strongly and this in turn helped performance. Outlook and Positioning Municipal yields on an absolute basis are very low by historical standards. At the end of August 2012, the 10-year municipal yield of 1.74% was 112% of the 1.55% yield on comparable maturity U.S. Treasuries, as compared to a ratio of 101% 12 months earlier. Despite recent flattening, the municipal yield curve remains reasonably steep and we are continuing to look to add exposure to bonds in the 20-to-25-year maturity range, emphasizing higher coupons that should provide favorable risk/reward characteristics in the event that interest rates rise. For new purchases, we are taking a very cautious approach with respect to general obligation bonds issued by localities, given uncertain levels of state support going forward. We continue to see attractive valuation opportunities among sectors in the A credit range. "Even with expected debt issuance, California's debt levels are manageable compared to the size of its economy and annual revenues." California continues to be rated A1 by Moody's, A- by Fitch and A- by Standard & Poor's. Entering the fund's fiscal period, all three agencies had the state's outlook as "stable" and Standard & Poor's revised its outlook to "positive" in February. California has very little budget flexibility relative to other states. In addition, the state's economy continues to feel the effects of the recession, with unemployment rates remaining well above the U.S. average. Still, California passed its budget for fiscal 2013 on time for the second consecutive year. State politicians managed to close a $15.7 billion budget gap through a temporary tax increase (the yet-to-be-passed Proposition 30), expenditure cuts, improved revenues and one-time solutions. The state has a large and diverse economy, with a gross state product of $1.8 billion, which is 13% of U.S. GDP and makes it the ninth largest economy in the world. Even with the expected debt issuance in the next fiscal year, California's debt levels are manageable compared to the size of its economy and annual revenues. We continue to view fears of default by California as overblown, and to believe that most of the state's budget issues are political in nature. The state will continue to face structural deficits due to its constitutionally mandated public education spending and its reliance on a highly progressive personal income tax system. The governor and legislature passed a pension reform plan this year which, while we would have liked to see deeper reforms, was a step in the right direction. California general obligation bonds are a priority payment and fall second in line after public education funding. While the California economy has been significantly hurt by the national recession, it is a very large economy with significant industry, wealth and skilled labor. We continue to see the outlook for California debt as stable. In the current difficult credit environment, our team of municipal bond analysts is closely monitoring the credits we hold, and we will not hesitate to make changes in the portfolio as conditions dictate. Portfolio Management Team Philip G. Condon, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2000. • Head of US Retail Fixed Income Funds. • Joined Deutsche Asset Management in 1983. • Over 34 years of investment industry experience. • BA and MBA, University of Massachusetts at Amherst. Michael J. Generazo, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset Management in 1999. • Over 17 years of investment industry experience. • BS, Bryant College; MBA, Suffolk University. Matthew J. Caggiano, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 1999. • Joined Deutsche Asset Management in 1989. • Over 18 years of investment industry experience. • BS, Pennsylvania State University; MS, Boston College. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities of one year or more. Index returns do not reflect any fees or expenses and it is not possible to invest into an index. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Typically (and when the yield curve is characterized as "steep," this is especially true), the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Spread refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. Performance Summary August 31, 2012 (Unaudited) Average Annual Total Returns as of 8/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 12.38% 7.77% 6.10% 4.82% Class B 11.33% 6.86% 5.23% 4.02% Class C 11.41% 6.90% 5.26% 4.00% Barclays Municipal Bond Index† 8.78% 7.02% 6.24% 5.20% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 9.29% 6.77% 5.51% 4.53% Class B (max 4.00% CDSC) 8.33% 6.27% 5.07% 4.02% Class C (max 1.00% CDSC) 11.41% 6.90% 5.26% 4.00% Barclays Municipal Bond Index† 8.78% 7.02% 6.24% 5.20% No Sales Charges Class S 12.48% 7.95% 6.29% 5.01% Barclays Municipal Bond Index† 8.78% 7.02% 6.24% 5.20% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 0.93%, 1.76%, 1.74% and 0.81% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 8/31/12 $ 8/31/11 $ Distribution Information: Twelve Months as of 8/31/12: Income Dividends $ August Income Dividend $ SEC 30-day Yield as of 8/31/12†† % Tax Equivalent Yield as of 8/31/12†† % Current Annualized Distribution Rate (Based on Net Asset Value) as of 8/31/12†† % †† The SEC yield is net investment income per share earned over the month ended August 31, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 1.52%, 1.51% and 2.40% for Class B, Class C and Class S shares had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 41.70% (combined California state and federal income tax rate). Current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on August 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 3.09%, 3.09% and 4.00% for Class B, Class C and Class S shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Municipal California Long Funds Category as of 8/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 67 of 48 3-Year 93 of 68 5-Year 22 of 17 10-Year 55 of 51 Class B 1-Year 94 of 67 3-Year of 97 5-Year 91 of 72 10-Year 92 of 85 Class C 1-Year 89 of 63 3-Year of 96 5-Year 90 of 72 10-Year 93 of 86 Class S 1-Year 63 of 45 3-Year 85 of 63 5-Year 16 of 12 10-Year 22 of 20 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of August 31, 2012 Principal Amount ($) Value ($) Municipal Bonds and Notes 92.9% California 89.4% Anaheim, CA, Other General Obligation Lease, Public Financing Authority, Public Improvements Project: Series C, Zero Coupon, 9/1/2017, INS: AGMC Series C, Zero Coupon, 9/1/2018, INS: AGMC Series C, 6.0%, 9/1/2014, INS: AGMC Series C, 6.0%, 9/1/2016, INS: AGMC Series A, 6.0%, 9/1/2024, INS: AGMC Anaheim, CA, Redevelopment Agency Tax Allocation, Merged Redevelopment Project Area, Series A, 5.0%, 2/1/2025, INS: AGMC Benicia, CA, School District General Obligation, Unified School District: Series A, Zero Coupon, 8/1/2017, INS: FGIC, NATL Series A, Zero Coupon, 8/1/2018, INS: FGIC, NATL Big Bear Lake, CA, Water Revenue: 6.0%, 4/1/2015, INS: NATL 6.0%, 4/1/2022, INS: NATL Brentwood, CA, Infrastructure Financing Authority, Water Revenue, 5.75%, 7/1/2038 Cabrillo, CA, County General Obligation Lease, Unified School District, Series A, Zero Coupon, 8/1/2019, INS: AMBAC California, Center Unified School District, Series C, Zero Coupon, 9/1/2014, INS: NATL California, Educational Facilities Authority Revenue, Pitzer College, 6.0%, 4/1/2040 California, Golden State Tobacco Securitization Corp., Tobacco Settlement Revenue, Series A, 5.0%, 6/1/2045, INS: AGC California, Health Facilities Finance Authority Revenue, Kaiser Permanente, Series A, Zero Coupon, 10/1/2012, INS: AMBAC California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2039 California, Health Facilities Financing Authority Revenue, Providence Health & Services: Series B, 5.5%, 10/1/2039 Series C, 6.5%, 10/1/2033 California, Health Facilities Financing Authority Revenue, Sutter Health, Series A, 5.25%, 8/15/2022 California, Higher Education Revenue, Educational Facilities Authority, University of San Diego, Zero Coupon, 10/1/2014, INS: AMBAC California, Infrastructure & Economic Development Bank Revenue, California Independent Systems Operator Corp., Series A, 6.25%, 2/1/2039 California, Infrastructure & Economic Development Bank Revenue, Pacific Gas & Electric Co., Series B, 0.17%*, 11/1/2026, LOC: Mizuho Corporate Bank California, Los Rios Community College District, Election of 2008, Series A, 5.0%, 8/1/2035 California, M-S-R Energy Authority, Series A, 7.0%, 11/1/2034 California, Marin Water District Financing Authority Revenue: Series A, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 California, Napa Valley Unified School District, Election of 2006: Series A, Zero Coupon, 8/1/2027 Series A, Zero Coupon, 8/1/2028 Series A, Zero Coupon, 8/1/2029 California, San Gorgonio Memorial Healthcare, Election of 2006, Series C, 7.2%, 8/1/2039 California, Senior Care Revenue, Statewide Community Development Authority, ETM, 5.6%, 11/15/2013 California, Single Family Housing Revenue, Mortgage Finance Authority, Series B, AMT, 7.3%, 6/1/2031 California, South Bayside Waste Management Authority Revenue, Solid Waste Enterprise, Shoreway Environmental, Series A, 6.0%, 9/1/2036 California, State Department of Water Resources Revenue, Center Valley Project, Water Systems: Series AJ, 5.0%, 12/1/2035 Series AH, 5.25%, 12/1/2035 California, State Economic Recovery: Series C-3, 0.17%*, 7/1/2023, LOC: Bank of America NA Series C-5, 0.19%*, 7/1/2023, LOC: Bank of America NA California, State General Obligation: 5.0%, 2/1/2033 5.25%, 9/1/2030 5.25%, 9/1/2032 5.25%, 10/1/2032 5.25%, 4/1/2035 6.25%, 11/1/2034 6.5%, 4/1/2033 California, State General Obligation, Various Purposes: 6.0%, 4/1/2038 6.0%, 11/1/2039 California, State Health Facilities Financing Authority Revenue, Scripps Health, Series A, 5.0%, 11/15/2032 California, State Pollution Control Financing Authority, Exempt Facilities, ExxonMobil Project, Exxon Capital Ventures, Inc., AMT, 0.18%*, 12/1/2029, GTY: Exxon Mobil Corp. California, State Public Works Board, Lease Revenue, Capital Projects: Series G-1, 5.75%, 10/1/2030 Series I-1, 6.375%, 11/1/2034 California, State Public Works Board, Lease Revenue, Department of Mental Health, Series A, 5.5%, 6/1/2022 California, State University Revenue: Series A, 5.0%, 11/1/2037 Series A, 5.25%, 11/1/2038 California, Statewide Communities Development Authority Revenue, American Baptist Homes West, 6.25%, 10/1/2039, GTY: American Baptist Foundation California, Statewide Communities Development Authority Revenue, Cottage Health Obligation Group, 5.25%, 11/1/2030 California, Statewide Communities Development Authority Revenue, Kaiser Permanente, Kaiser Foundation Hospitals, Series A, 5.0%, 4/1/2042 California, Statewide Communities Development Authority Revenue, Multi-Family Housing, Irvine Apartment Communities LP Project, Series W-3, AMT, 0.2%*, 4/1/2025, LOC: Wells Fargo Bank NA California, Statewide Communities Development Authority Revenue, Sutter Health, Series A, 6.0%, 8/15/2042 California, Statewide Communities Development Authority Revenue, Trinity Health Corp., 5.0%, 12/1/2041 California, Western Municipal Water District Facilities Authority Revenue, Series B, 5.0%, 10/1/2039 Carlsbad, CA, School District General Obligation, Unified School District, Zero Coupon, 11/1/2018, INS: FGIC, NATL Carson, CA, Redevelopment Housing Agency, Tax Allocation, Series A, 5.25%, 10/1/2036 Contra Costa County, CA, GNMA Mortgage-Backed Securities Program, AMT, ETM, 7.75%, 5/1/2022 Corona, CA, Sales & Tax Revenue, Community Facilities District, Series 90-1-A, 5.5%, 9/1/2015, INS: NATL Corona-Norco, CA, Sales & Tax Revenue, Unified School District Public Financing Authority, Series A, 5.75%, 9/1/2014, INS: NATL Dry Creek, CA, School District General Obligation, Joint Elementary School District: Series A, Zero Coupon, 8/1/2021, INS: AGMC Series A, Zero Coupon, 5/1/2022, INS: AGMC East Bay, CA, Municipal Utility District, Wastewater Systems Revenue, Series A, 5.0%, 6/1/2037, INS: AMBAC Encinitas, CA, State General Obligation, Unified School District, Zero Coupon, 8/1/2017, INS: NATL Escondido, CA, School District General Obligation, Unified High School District: Zero Coupon, 5/1/2015, INS: NATL Zero Coupon, 5/1/2016, INS: NATL ETM, Zero Coupon, 11/1/2017, INS: NATL Zero Coupon, 11/1/2018, INS: NATL ETM, Zero Coupon, 11/1/2020, INS: NATL Foothill, CA: ETM, Zero Coupon, 1/1/2018, INS: AGMC, Radian ETM, Zero Coupon, 1/1/2020, INS: AGMC, Radian Foothill, CA, Toll Road Revenue, Eastern Corridor Agency: Zero Coupon, 1/15/2017, INS: NATL Zero Coupon, 1/15/2018, INS: NATL Zero Coupon, 1/15/2025 5.8%, 1/15/2020, INS: NATL 5.875%, 1/15/2026 Foothill-De Anza Community College District, CA, Series C, 5.0%, 8/1/2040 Foothill-De Anza Community College District, CA, Capital Appreciation, Zero Coupon, 8/1/2016, INS: NATL Fresno, CA, School District General Obligation, Unified School District, Series C, 5.9%, 2/1/2017, INS: NATL Healdsburg, CA, School District General Obligation, Unified School District, Zero Coupon, 7/15/2014, INS: FGIC, NATL Irvine, CA, Improvement Bond Act 1915, Series A, 0.19%*, 9/2/2032, LOC: Bank of Tokyo-Mitsubishi UFJ Irvine, CA, Unified School District, Special Tax, Series B, 0.2%*, 9/1/2051, LOC: Bank of America NA Las Virgenes, CA, School District General Obligation, Unified School District, Series A, Zero Coupon, 11/1/2013, INS: NATL Long Beach, CA, Unified School District, 5.0%, 8/1/2032 Los Angeles, CA, Department of Airports Revenue, Series A, 5.25%, 5/15/2039 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2040 Los Angeles, CA, Department of Water & Power, Waterworks Revenue: Series A, 5.0%, 7/1/2036 Series B, 5.0%, 7/1/2036 Series A, 5.0%, 7/1/2041 Los Angeles, CA, Pollution Control Revenue, 6.0%, 6/1/2021, INS: FGIC, NATL Los Angeles, CA, Unified School District, Series F, 5.0%, 1/1/2034 Lucia Mar, CA, School District General Obligation, Series A, Zero Coupon, 8/1/2016, INS: FGIC, NATL Manteca, CA, Redevelopment Agency Tax Allocation, Amended Merged Project, 0.18%*, 10/1/2042, LOC: State Street Bank & Trust Co. Merced, CA, School District General Obligation, High School District: Series A, Zero Coupon, 8/1/2014, INS: FGIC, NATL Series A, Zero Coupon, 8/1/2015, INS: FGIC, NATL Series A, Zero Coupon, 8/1/2016, INS: FGIC, NATL Modesto, CA, General Obligation Lease, Community Project, Series A, 5.6%, 11/1/2014, INS: AMBAC Mount Diablo, CA, Unified School District, Election of 2010, Series E, 5.0%, 6/1/2037 Murrieta Valley, CA, General Obligation, Unified School District: Series A, Zero Coupon, 9/1/2016, INS: FGIC, NATL 5.0%, 9/1/2026, INS: AGMC Northern California, Power Agency, Prerefunded, 7.0%, 7/1/2016 Northern California, Power Agency, Hydroelectric Project No. 1, Series A, 5.0%, 7/1/2031 Palmdale, CA, School District General Obligation, School Building Project, Zero Coupon, 10/1/2019, INS: AGMC Pittsburg, CA, Redevelopment Agency Tax Allocation, Los Medanos Community Project, Series A, 6.5%, 9/1/2028 Port of Oakland, CA, Series 0, AMT, 5.125%, 5/1/2030 Rancho, CA, Water District Financing Authority Revenue, Series A, 5.0%, 8/1/2027, INS: FGIC Redwood City, CA, School District General Obligation, Elementary School District, Zero Coupon, 8/1/2017, INS: FGIC, NATL Riverside County, CA, Hospital & Healthcare Revenue, Asset Leasing Corp.: Zero Coupon, 6/1/2015, INS: NATL Zero Coupon, 6/1/2016, INS: NATL Sacramento County, CA, Airport Systems Revenue, Series B, 5.75%, 7/1/2039 Sacramento County, CA, Water Finance Authority Revenue, Water Agency Zones 40 & 41, Series B, 0.883%**, 6/1/2039, INS: FGIC, NATL Sacramento, CA, Electric Revenue, Municipal Utility District: Series U, 5.0%, 8/15/2026, INS: AGMC Series G, 6.5%, 9/1/2013, INS: NATL Sacramento, CA, Municipal Utility District, Electric Revenue, Series U, 5.0%, 8/15/2028, INS: AGMC Sacramento, CA, Other General Obligation Lease, City Financing Authority, Series A, 5.4%, 11/1/2020, INS: AMBAC Sacramento, CA, Sales & Special Tax Revenue, Finance Authority, Series B, Zero Coupon, 11/1/2016, INS: NATL Saddleback Valley, CA, Sales & Special Tax Revenue, Unified School District, Public Financing Authority: Series A, 6.0%, 9/1/2013, INS: AGMC Series A, 6.0%, 9/1/2014, INS: AGMC Series A, 6.0%, 9/1/2015, INS: AGMC San Bernardino, CA, County General Obligation, Medical Center Financing Project, 5.5%, 8/1/2017, INS: NATL San Bruno Park, CA, School District, General Obligation: Zero Coupon, 8/1/2017, INS: AGMC Zero Coupon, 8/1/2019, INS: AGMC San Diego County, CA, Certificates of Participation, County Administration Center Waterfront Park, 5.125%, 2/1/2042 San Diego County, CA, Regional Airport Authority Revenue, Series A, 5.0%, 7/1/2040 San Diego County, CA, Water Authority, Series B, 5.0%, 5/1/2031 San Diego, CA, Community College District, Election of 2002, 5.25%, 8/1/2033 (a) San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 San Diego, CA, Public Facilities Financing Authority, Sewer Revenue, Series A, 5.25%, 5/15/2039 San Francisco, CA, Bay Area Rapid Transit District, Election of 2004, Series B, 5.0%, 8/1/2027 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series E, 6.0%, 5/1/2039 San Francisco, CA, City & County Public Utilities Commission, Water Revenue: Series B, 5.0%, 11/1/2039 Series A, 5.125%, 11/1/2039 San Francisco, CA, City & County Redevelopment Financing Authority, Tax Allocation, Mission Bay North Redevelopment, Series C, 6.75%, 8/1/2041 San Joaquin Hills, CA, Toll Road Revenue, Transportation Corridor Agency: Series A, Zero Coupon, 1/15/2015, INS: NATL Series A, Zero Coupon, 1/15/2016, INS: NATL Series A, Zero Coupon, 1/15/2017, INS: NATL Series A, Zero Coupon, 1/15/2018, INS: NATL Series A, Zero Coupon, 1/15/2019, INS: NATL San Jose, CA, Evergreen Community College District, Election of 2010: Series A, 5.0%, 8/1/2035 Series A, 5.0%, 8/1/2037 Series A, 5.0%, 8/1/2041 San Juan, CA, San Juan Project, Series D, ETM, 6.75%, 7/1/2020, INS: NATL San Leandro, CA, Unified School District, Election of 2006, Convertible Capital Appreciation, Series C, Step-up Coupon, 0% to 8/1/2026, 7.0% to 8/1/2039 , INS: AGC San Marcos, CA, Unified School District, Election of 2010, Series A, 5.0%, 8/1/2038 San Mateo County, CA, Joint Powers Financing Authority Lease Revenue, Youth Services Campus, Series A, 5.0%, 7/15/2033 San Ysidro, CA, School District General Obligation, Prerefunded, 6.125%, 8/1/2021, INS: AMBAC Santa Ana, CA, Other General Obligation, Police Administration & Holding Facility, Series A, 6.25%, 7/1/2024, INS: NATL Santa Cruz County, CA, County General Obligation Lease, Capital Facilities Project: 5.5%, 9/1/2017, INS: NATL 5.5%, 9/1/2018, INS: NATL 5.6%, 9/1/2019, INS: NATL 5.6%, 9/1/2020, INS: NATL 5.65%, 9/1/2024, INS: NATL 5.65%, 9/1/2025, INS: NATL 5.65%, 9/1/2026, INS: NATL Santa Margarita/Dana Point, CA, Special Assessment Revenue, Improvement District Authority, Series B, 7.25%, 8/1/2013, INS: NATL Santa Monica, CA, Redevelopment Agency Tax Allocation, Earthquake Recovery Redevelopment, 5.875%, 7/1/2036 Santa Rosa, CA, Wastewater Revenue, Series A, 5.0%, 9/1/2033 Southern California, Electric Revenue, Public Power Authority, Transmission Project, Zero Coupon, 7/1/2015 Southern California, Metropolitan Water District: Series C, 5.0%, 7/1/2031 Series C, 5.0%, 7/1/2035 Southern California, Metropolitan Water District, Waterworks Revenue: Series A, 5.75%, 7/1/2021 Series A, ETM, 5.75%, 7/1/2021 Tahoe Truckee, CA, School District General Obligation, Unified School District Capital Improvement, Series A, Zero Coupon, 8/1/2022, INS: FGIC, NATL Temple City, CA, School District General Obligation, Series A, Zero Coupon, 8/1/2015, INS: FGIC, NATL Torrance, CA, Torrance Memorial Medical Center, Series A, 5.0%, 9/1/2040 Ukiah, CA, School District General Obligation, Unified School District, Zero Coupon, 8/1/2016, INS: FGIC, NATL University of California, Regents Medical Center, Pooled Revenue, Series B-1, 0.16%*, 5/15/2032, SPA: Wells Fargo Bank NA West Basin, CA, Municipal Water District Revenue, Series B, 5.0%, 8/1/2036 Puerto Rico 3.4% Commonwealth of Puerto Rico, Aqueduct & Sewer Authority Revenue, Series A, 6.0%, 7/1/2038 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Series A, 6.5%, 8/1/2044 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation: Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 Series A, Step-up Coupon, 0% to 8/1/2019, 6.25% to 8/1/2033 Virgin Islands 0.1% Virgin Islands, Public Finance Authority Revenue, Capital Projects, Series A-1, 5.0%, 10/1/2039 Total Municipal Bonds and Notes (Cost $806,615,781) Municipal Inverse Floating Rate Notes (b) 15.4% California California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (c) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962, 144A, 13.563%, 4/1/2014, Leverage Factor at purchase date: 3 to 1 California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (c) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-3, 144A, 17.858%, 4/1/2014, Leverage Factor at purchase date: 4 to 1 California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2026 (c) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-2, 144A, 17.875%, 4/1/2014, Leverage Factor at purchase date: 4 to 1 California, State Community Center, College District, Election of 2002, Series A, 5.0%, 8/1/2026, INS: AGMC (c) Trust: California, State Community Center, Series 2008-1154, 144A, 9.2%, 8/1/2026, Leverage Factor at purchase date: 2 to 1 California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2023 (c) California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2024 (c) California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2025 (c) Trust: California, State Department of Water Resources, Water Revenue, Series 2705, 144A, 12.63%, 12/1/2023, Leverage Factor at purchase date: 3 to 1 California, University of California Revenues, Series O, 5.25%, 5/15/2039 (c) Trust: California, University of California Revenues, Series 3368-2, 144A, 18.81%, 11/15/2016, Leverage Factor at purchase date: 4 to 1 California, University of California Revenues, Series O, 5.75%, 5/15/2034 (c) Trust: California, University of California Revenues, Series 3368, 144A, 20.81%, 11/15/2016, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Community College District, Election of 2008, Series A, 6.0%, 8/1/2033 (c) Trust: Los Angeles, CA, Community College District, Series R-11728, 144A, 27.28%, 2/1/2017, Leverage Factor at purchase date: 5 to 1 Los Angeles, CA, Department of Water & Power Revenue, Series A, 5.0%, 7/1/2039 (c) Trust: Los Angeles, CA, Department of Water & Power Revenue, Series 3325, 144A, 17.78%, 1/1/2033, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Wastewater Systems Revenue, Series A, 5.75%, 6/1/2034 (c) Trust: Los Angeles, CA, Wastewater Systems Revenue, Series 3371-1, 144A, 20.81%, 12/1/2016, Leverage Factor at purchase date: 4 to 1 San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (c) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (c) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.203%, 5/1/2028, Leverage Factor at purchase date: 2 to 1 San Francisco, CA, Bay Area Rapid Transit District, Election of 2004, Series B, 5.0%, 8/1/2032 (c) Trust: San Francisco, CA, General Obligation, Series 3161, 144A, 13.517%, 8/1/2015, Leverage Factor at purchase date: 3 to 1 Santa Clara County, CA, San Jose Unified School District, Election of 2002, Series D, 5.0%, 8/1/2032 (c) Trust: Santa Clara County, CA, San Jose Unified School District, Series 1158, 144A, 9.2%, 8/1/2032, Leverage Factor at purchase date: 2 to 1 Total Municipal Inverse Floating Rate Notes (Cost $131,274,081) % of Net Assets Value ($) Total Investment Portfolio (Cost $937,889,862)† Other Assets and Liabilities, Net ) ) Net Assets * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of August 31, 2012. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of August 31, 2012. † The cost for federal income tax purposes was $847,632,815. At August 31, 2012, net unrealized appreciation for all securities based on tax cost was $115,490,098. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $119,279,249 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,789,151. (a) At August 31, 2012, this security has been pledged, in whole or in part, as collateral for open interest rate swaps. (b) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (c) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized, usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement At August 31, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 4/24/2013 4/24/2033 1 Fixed — 2.855% Floating — LIBOR ) — ) 10/25/2012 10/25/2033 1 Fixed — 3.04% Floating — LIBOR ) — ) 4/25/2013 4/25/2034 1 Fixed — 2.92% Floating — LIBOR ) — ) Total unrealized depreciation ) Counterparty: 1 JPMorgan Chase Securities, Inc. LIBOR: London Interbank Offered Rate For information on the Fund's policy and additional disclosures regarding interest rate swap contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (d) $
